Citation Nr: 1813174	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1955 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was previously before the Board in May 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran is service-connected for adjustment disorder with mixed emotion, depression and anxiety.

2.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C. 
§§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Facts

The Veteran's treatment records since July 2012 show mental health treatment and some findings of PTSD.  

In July 2012, it appears the Veteran was diagnosed with PTSD by a healthcare provider.  In an office visit note, the Veteran's diagnoses of depression and anxiety were noted.  The Veteran was being seen for depressed mood, fatigue, poor concentration, poor sleep, and anxiety.  In a July 2012 note, one of the Veteran's medical examiners stated that he checked DSM-V criteria and that the Veteran tested more as depressed.  However, the clinician did also state that once PTSD is helped, the Veteran would need to be changed to some kind of antidepressant but the clinician only wanted to work on one thing at a time.  In a July 2012 doctor's note, the Veteran was seen for his depression and generalized anxiety disorder.  The Veteran told his clinician he wished to discuss PTSD, saying he was hypervigilant at night, checking windows and doors.  There was no diagnosis of PTSD made.  One of the Veteran's clinicians noted PTSD on his problem list in July 2012.

At a VA psychiatric examination in September 2012, an examiner opined that it was clear the Veteran did not meet the DSM-V criteria for PTSD, though he did experience trauma in Vietnam. 

In a mental health note from September 2012, the Veteran had an examination centered on PTSD.  The clinician noted the Veteran's generalized anxiety disorder and major depressive disorder.

In a February 2013 note, a clinician noted the Veteran's diagnosis of generalized anxiety disorder and PTSD.  In November 2013, the Veteran had a mental health visit.  The clinician noted, that based on DSM-V criteria, the Veteran had a generalized anxiety disorder, major depression, and PTSD by history.

A November 2014 clinician noted the Veteran's had Axis I of PTSD and a general anxiety disorder.  In November 2014, the clinician noted the Veteran carried a primary diagnosis of PTSD.  The Veteran reported he was angry that a previous September 2015 clinician said that his PTSD was related to his work as a jailor rather than his time in service.

In February 2015, the Veteran went for a mental health checkup.  The Veteran and his spouse remained angry that the Veteran's examiner had said his PTSD was related to his work as a jailor which he reported was not stressful compared to his time in Vietnam.

A July 2016 mental health visit noted the Veteran carried diagnoses of PTSD, major depressive disorder, and anxiety.  While the Veteran's medical records often showed that he carried a diagnosis of PTSD, it was unclear to the clinician where this diagnosis came from and it may have come from the Veteran himself.  However, at the end of the examiner's visit, the clinician noted that based on DSM-V criteria, the Veteran carried a diagnosis of PTSD.

In a March 2017 doctor's note, the Veteran stated he was taking medication for his PTSD symptoms (nightmares) and for his anxiety and depression.  However, there was no confirmed diagnosis of PTSD.  An April 2017 PTSD screening was negative.  In a May 2017 mental health note, the Veteran's diagnoses of major depressive disorder and anxiety disorder were noted by the examiner.

In an August 2017 mental health progress note, it was mentioned in the patient discussion section that the Veteran carried diagnoses of PTSD, major depressive disorder, and anxiety disorder.  

In May 2017, the Board remanded the appeal for a clarifying opinion on whether the Veteran has had a current diagnosis of PTSD during the pendency of the appeal and, if so, whether such is related to his reported in-service stressors.

In October 2017, the VA examiner who provided the VA examination in September 2012 provided another examination and opinion.  The examiner indicated that at the time of the previous examination, she noted numerous anxiety and panic symptoms and based the opinion in the Veteran's favor, assuming the exposures in the military were at least as likely as not the source of his mental problems.  The examiner also stated at the time of the previous examination, the Veteran did not meet the full PTSD criteria.  The examiner further noted that the medical professional who provided a diagnosis of PTSD in July 2016 was a dermatologist, and noted PTSD only from the Veteran's problem list.  In this same medical record, a mental health professional had diagnosed the Veteran with generalized anxiety and depression.  The examiner opined that despite the Veteran's account of his in-service stressors, he did not meet the full criteria for PTSD, but did have anxiety symptoms, which were more likely than not related to his military service. 

III.  Analysis

The Veteran contends that he has PTSD which was caused by in-service stressors.  The first question is whether the Veteran has a current diagnosis of PTSD.  As shown above, the medical record contains conflicting findings regarding the presence of PTSD.  However, the Board finds that the competent and most persuasive medical evidence fails to show that the Veteran currently has a diagnosis of PTSD related to service stressors.   

The Board determines how much weight to afford the opposing evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The opinions provided in September 2012 and in October 2017 by the VA examiner are the most probative in this case.  The VA examiner opined the Veteran did not have a diagnosis of PTSD related to military stressors.  The examiner explained that the Veteran did not meet the PTSD diagnosis criteria in July 2010, or at the September 2012 examination, and even with the understanding that the Veteran's account of what he experienced in Vietnam is true; he did not meet the criteria for PTSD.  The September 2012 and October 2017 VA examination reports provide the most in-depth analysis of the Veteran's mental condition by a mental health practitioner of record.  These clinical examinations appear to have been more comprehensive than any of the other mental health progress notes or medical problem lists, were based on a full longitudinal review of the Veteran' service and clinical history, and were accompanied with full explanations as to why the Veteran does not have a diagnosis of PTSD that conforms with DSM criteria.  For these reasons, the Board finds them to be of great probative value.  

The Board finds that the VA examiner's opinions are generally consistent with the evidence of record.  Although the records contain evidence that the Veteran was, at some point, diagnosed with PTSD by some providers, the associated records do not contain an indication that these diagnoses were made in conformity with the DSM criteria or were based on comprehensive assessments.  In regards to the possible PTSD diagnosis in July 2012, the clinician stated that the healthcare provider emphasized the Veteran's depression and did not render a diagnosis of PTSD, despite casually referring to it in his clinical notes.  The July 2012 clinician, while mentioning the Veteran's PTSD, stated the Veteran tested more closely as depressed.  While the clinician mentioned treating the Veteran's PTSD in passing, the clinician did not diagnose the Veteran with PTSD. With regards to the July 2016 PTSD diagnosis, the provider was a dermatologist who would not be qualified to give a diagnosis of PTSD.  To the extent that a dermatologist is competent to diagnose PTSD, this finding is outweighed by the finding of the VA examiner- a licensed clinical psychologist- more aptly trained in diagnosing mental disorders. Additionally, the October 2017 examiner noted the July 2016 provider listed PTSD as a diagnosis, but only because it appeared on the Veteran's problem list.  While the Veteran stated he continued to take medication for PTSD symptoms, including nightmares, his April 2017 PTSD screening was negative and in a May 2017 mental health note, the Veteran's provider noted his diagnosis of major depressive disorder and anxiety but did not mention a diagnosis of PTSD.  

Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a diagnosis of PTSD related to military stressors.  The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Service connection for PTSD is not warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


